COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Giovanny F. Laguan and Marina Del T. Martinez
                            v. Hilary J. Lloyd and Kimberly A. Lloyd

Appellate case number:      01-14-00693-CV

Trial court case number:    12-DCV-202692

Trial court:                240th District Court of Fort Bend County

        On February 10, 2015, this Court ordered the appellants to provide written
evidence from the court reporter, within 15 days, showing that appellants had requested
and paid, or made arrangements to pay, for the reporter’s record. See TEX. R. APP. P.
34.6(b)(1), (2), 35.3(b)(2), (3), (c), 37.3(c)(1), (2). The February 10th Order further
stated that if appellants failed to timely provide such evidence, this Court would consider
and decide only those issues or points that do not require a reporter’s record for a
decision. See id. at 37.3(c).
       On February 11, 2015, the court reporter filed an information sheet stating that she
had just received partial payment for the reporter’s record on January 30, 2015, from
appellant Laguan. However, since that date, there has been neither a further update from
the court reporter regarding receipt of full payment for the reporter’s record, which has
not been filed, nor have the appellants filed an extension of time to pay for that record.
        Accordingly, the Court will consider and decide only those issues or points that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Appellants’
brief is ORDERED to be filed within 30 days of the date of this Order. See id. at 2,
38.6(a). Appellees’ brief, if any, is ORDERED to be filed within 30 days of the filing
of appellants’ brief. See id. at 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually      Acting for the Court
Date: May 28, 2015